Citation Nr: 0206700	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  97-34 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hematuria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION


The veteran served on active duty from January 1971 to July 
1982.  He also served in the U.S. Air Force Reserves from 
1983 to August 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied entitlement to service 
connection for hematuria.  The denial of entitlement to 
service connection was duly appealed.

In March 2002, the veteran appeared and testified at a 
hearing held before the undersigned Member of the Board 
sitting at the RO in New Orleans.  A transcript of the 
hearing has been associated with the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained, and the veteran 
has been properly notified of the elements necessary to grant 
his claim for the benefits sought.

2.  The competent and probative evidence does not show the 
veteran's current hematuria, or a disorder characterized by 
hematuria, is related to an injury or disease which had its 
onset in active service or during active duty for training.

3.  The competent and probative evidence does not show the 
veteran's current hematuria, or a disorder characterized by 
hematuria, is related to a period of inactive duty for 
training during which the veteran was disabled from an injury 
incurred or aggravated in the line of duty.


CONCLUSION OF LAW

Hematuria, or a disorder characterized by hematuria, was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 101, 1110, 
1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.6, 3.102, 
3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA); codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  VA has recently issued final regulations 
to implement these statutory changes. See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)). The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that VA's 
duties under the VCAA to provide notice to, and to assist, 
are met.

First, VA has a duty to notify a claimant and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  Here, the discussions in the rating 
decisions, the Statement of the Case (SOC) and November 2001 
VCAA development letter informed the veteran and his 
representative what was needed to substantiate the claim and 
complied with VA's notification requirements.

Next, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.

At the March 2002 hearing, the veteran identified an 
additional treating source, Dr. Y. (initial).  After 
identifying this source, however, the veteran then testified 
that he attempted to obtain these records with no success.  
It was reported that the physician had died and that the 
office in which he worked could not locate the relevant 
treatment records.  Given these facts, VA need not attempt to 
obtain these records.  See, e.g., Counts v. Brown, 6 Vet. 
App. 473, 476 (1994) [where veteran stated during personal 
hearing that he had attempted to obtain records, but had 
ascertained that they did not exist, held, no violation in 
the duty to assist.].

The record contains evidence of treatment of hematuria by Dr. 
B.N.B. in January 2000, but the claims file suggests the 
veteran continued treatment by Dr. B.N.B. for a significant 
period thereafter.  As for attempting to obtain these 
outstanding records, VA has fulfilled its duty to assist.  
The claims file contains a January 2002 letter from the 
office of Dr. B.N.B., which states the veteran has an unpaid 
balance preventing the release of any further records.  
Clearly, additional efforts by VA to obtain these records 
would serve no useful purpose.  The veteran cannot passively 
wait for assistance in a situation such as this, where only 
he is in a position to assist in obtaining the putative 
evidence.  Wamhoff v. Brown, 8 Vet. App.  517 (1996); Wood v. 
Derwinski, 1 Vet. App.  190, reconsidered, 1 Vet. App.  406 
(1991).

The veteran has not referenced any relevant, outstanding 
evidence that might aid his claim or that might be pertinent 
to the basis for denial of his claim. The RO has obtained all 
available relevant service medical records from his periods 
of active and Air Force Reserve duty.

A medical examination or opinion is not necessary in this 
case, as the record contains sufficient medical evidence to 
fairly decide the merits of the claim.  In sum, there is no 
indication that the evidentiary record requires further 
development for the present claim.  The Board concludes that 
the RO has complied with, or exceeded, the mandates of the 
new legislation and its implementing regulations.  There is 
no indication that there now exists any additional evidence 
from any source that could substantiate the claim that has 
not been obtained.  The RO considered the claim on the 
merits, and did not base its most recent determination on the 
concept of a well-grounded claim.  The RO has also provided 
the veteran with clear notice of the evidence considered and 
the types of evidence he needed to submit to support his 
claim.

Evidence

Service medical records show complaints of loss of taste and 
urine the color "of coke" in March 1972.  Laboratory 
studies showed hematuria and albuminuria.  An intravenous 
pyelogram (IVP) report showed no evidence of intrinsic 
abnormality of the ureters and bladder.

A September 1972 treatment note indicates a reported history 
of dark urine four months earlier, at which time the veteran 
was told it was caused by a virus.  No dysuria or hematuria 
was noted on the current examination, but the diagnostic 
impression included rule out renal disease.  A December 1975 
treatment note for left-sided abdominal pain states no 
urinary difficulties were reported.

Service medical records from March 1977 to January 1979 
reflect that the veteran was seen for concerns about his 
causing his wife's urinary tract infections, infertility and 
left varicocele.  There was no reference in these records to 
blood in the urine.

Reserve enlistment examination in July 1983 revealed no 
clinical abnormalities of the genitourinary system.  The 
anus, rectum, and prostate were specifically noted as normal.  
The veteran reported being in good health, with no history of 
blood in his urine.  On urinalysis microscopic examination 
was within normal limits.  In April 1986, the veteran 
reported a three-week history of penile discharge.  
Urinalysis showed 0-1 red blood cells.  Urinary tract 
infection (UTI) was diagnosed.  Urinalysis in May 1987 was 
negative for red blood cells.

Periodic examination in November 1986 was silent for 
genitourinary system abnormalities, and the veteran reported 
being in good health, with no history of blood in his urine.  
Periodic examination in November 1990 was remarkable for 
"[d]ark blood at meatus of penis."  It was noted that there 
had been penile bleeding at the end of voiding for 
urinalysis.  There was no pain, and no prior episodes were 
reported.  The veteran denied a history of blood in his 
urine.

A February 1991 letter from a private physician essentially 
cleared the veteran of any current hematuria disability, such 
that he could return to reserve duty.  The physician noted 
the veteran had been found to have occult blood in his urine 
on a routine examination for reserve duties.  There was no 
previous history of disease of the genitourinary tract.  The 
veteran gave a history of having a small irritation at the 
penile meatus at the time he produced the urine specimen, 
which bled and stained his undershorts.  The lesion healed 
spontaneously within a day or two and had not recurred.  
Genital examination was within normal limits, and a urine 
sample was negative for blood, both by dipstick and 
microscopic examination.  The examiner opined that extensive 
urological work-up was not required in the absence of any 
further hematuria.

VA conducted a general medical examination in July 1994.  
Examination of the genitourinary system was negative.  
Urinalysis showed no red blood cells.

A November 1995 private physical examination report for back 
pain notes a medical history of "blood in urine - 3-4 
[days?] ago."  In March 1996, the veteran complained of 
blood in his urine and a burning sensation.  Urinalysis 
disclosed trace blood.  The treating physician assessed the 
problem as the possible onset of a UTI.  In April 1996 it was 
reported that he no longer had urinary symptoms.

Private May 1999 renal and bladder ultrasounds were 
essentially normal with the exception of a prominent prostate 
gland.  Urinalysis at that time was negative for blood.  An 
August 1999 urogram revealed prominence of the prostate 
gland.

In a November 1999 statement, the veteran reported a three-
month history of an enlarged prostate gland.

In January 2000, the veteran was seen by his private 
physician for gross hematuria.  B.N.B., M.D., indicated that 
although IVP findings were negative, cytoscopy findings 
disclosed a very large prostate with no stones or tumors.  
The diagnostic impression was BPH (benign prostatic 
hypertrophy) causing hematuria.

In April 2000, the veteran submitted a statement in which he 
noted that he was never sent to Keesler Air Force Base 
Medical Center during his reserve duty, such that it would be 
impossible for anyone to know "what was happening with [him] 
at that particular time."  Accompanying the statement is 
treatise evidence in the form of Internet literature 
pertaining to hematuria.  Highlighted are references to 
prostate enlargement as a common cause of hematuria.

In the January 2002 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran argued that the regulation for providing 
medical examinations or obtaining medical opinions was not 
fully applied.  

The veteran appeared and testified at a March 2002 hearing at 
the RO before the undersigned Member of the Board.  He 
testified that his hematuria began in active service.  He 
stated that a urology work-up (described as blood tests) was 
performed in service but that the results of the work-up were 
not in the service records.  Transcript, p. 2, 3.  The 
veteran further testified that he complained "quite a few 
times" about hematuria during active service but that he was 
never hospitalized for it.  He identified a Dr. Y. as his 
long-time private treating physician who occasionally treated 
him for hematuria; however, the veteran added that Dr. Y. 
died several years earlier and that the veteran's attempts to 
obtain medical records of treatment from Dr. Y. were 
unsuccessful.  Transcript, p.  3-5.  The veteran finds blood 
in his underwear approximately six to seven times in a 12-
month period, according to his testimony.  He testified that 
no one has provided a definitive answer as to the cause of 
his hematuria but that one physician opined it was likely due 
to an enlarged prostate.  Transcript, p. 6.  


Law and Regulation

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  A disability may be service-connected if it 
results from an injury or disease incurred in, or aggravated 
by, military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (2001).  Notwithstanding, service connection may be 
granted for disease that is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Where there is a chronic disease shown as such in service or 
within any applicable presumptive period under 38 C.F.R. 
§ 3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2001).  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The Court has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2001), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology. 
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  The Court has further 
determined chronicity was not demonstrated when the sole 
evidentiary basis for the asserted continuous symptomatology 
was the sworn testimony of the appellant himself and when 
"no" medical evidence indicated continuous symptomatology.  
McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the Court held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The Court held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The Court stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West Supp. 2001).

Analysis

Hematuria is the presence of blood or blood cells in the 
urine.  Watai v. Brown, 9 Vet. App. 441, 442 (1996).  As 
evidenced by the treatises submitted by the veteran, 
hematuria may be a sign or symptom of a disorder but is not a 
disability itself.  Therefore, the Board's analysis of the 
claim has considered the presence of any underlying disorder 
characterized by hematuria.

Although the veteran contends that he has current hematuria 
that is related to his period of active service, as a 
layperson he is not competent to offer opinions on medical 
diagnosis and causation and, moreover, the Board may not 
accept unsupported lay speculation with regard to medical 
issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Absent a competent medical opinion directly associating the 
in-service episode of hematuria with current pathology, the 
question becomes whether the veteran developed a chronic 
disease shown as such in service and continuing to the 
present.  In this case, the medical evidence does not 
establish that he developed chronic hematuria or a disorder 
characterized by hematuria until many years after service, if 
ever.  The Board observes that the finding of hematuria 
during service was an isolated occurrence and that the 
competent post-service evidence fails to show adequate 
continuity of symptomatology during service or after 
discharge to support the claim.

The service medical records show one episode of hematuria in 
1972, at which time no genitourinary abnormalities were found 
on IVP.  Examination several months later revealed no 
subsequent hematuria, and this is consistent with an acute 
illness, such as the virus reported several months later by 
the veteran as having been diagnosed.  The service medical 
records are essentially silent for any further genitourinary 
complaints or abnormality until 1978, a six-year span, at 
which time the veteran's fertility and his spouse's recurrent 
UTIs - not hematuria - were the focus of evaluation and 
treatment.  There were no complaints or findings of hematuria 
in the records from 1977 to 1979 despite several urology 
evaluations.

Records of treatment during reserve duty show one episode of 
UTI in April 1986 at which time urinalysis showed trace red 
blood cells.  However, urinalysis in 1987 was negative, and 
these records contain no indication of gross hematuria or any 
chronic hematuria.  The November 1990 reserve examination and 
the private medical report of February 1991 reflect that the 
hematuria found on the 1990 examination was due to a lesion 
of the penis meatus which resolved.  No chronic hematuria or 
other genitourinary disorder was shown.  Moreover, these 
remote incidents were all followed by years of no reported 
complaints and/or medical evidence negative for objective 
findings of hematuria.  This lack of chronicity after active 
service is further buttressed by the veteran's own reports in 
July 1983, November 1986, and November 1990 of having no 
history of blood in his urine.  Moreover, the episodes of 
blood in the urine reported in November 1995 and March 1996 
were many years after active service and subsequent to 
retirement from Reserve service, and they were not attributed 
to any chronic genitourinary disorder.  

The Board notes that the veteran has alleged private 
physician treatment significant to the postservice timeline, 
but records of this purported treatment by Dr. Y. are not in 
the claims file and could not be obtained.  Without 
substantiation, the veteran's sworn statement cannot by 
itself support continuous symptomatology.  McManaway, 13 Vet. 
App. at 66.  This is particularly so where, as here, there 
are numerous medical records during this period showing no 
complaints or findings of hematuria and periodic denial of a 
history of blood in the urine.

The veteran has specifically argued, and provided treatise 
evidence in support, that his current hematuria is related to 
his enlarged prostate gland.  The record also contains a 
probative treating physician opinion linking the veteran's 
current hematuria to diagnosed prostatic hypertrophy.  As 
such, the evidentiary record strongly suggests a nexus 
between the two, but this fact does not support the claim.  
If anything, it weighs against the claim because hypertrophy 
of the prostate did not occur until many years after service.  
The service medical records are absent of any prostate 
complaints, and an examination one year after active service 
specifically noted no prostate problems.  The veteran's 
enlarged prostate was first revealed in a May 1999 ultrasound 
and confirmed by an August 1999 urogram, subsequent to both 
active and reserve duty.  Therefore, the Board cannot find 
the requisite connection between the veteran's current 
hematuria and his period of active service.

The veteran has also contended that entitlement to service 
connection for hematuria is warranted on the basis that 
hematuria was discovered during his reserve duty in 1990, 
"which should be the link to his current condition," 
according to an August 2000 report of contact.

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991 & Supp. 2001); 38 C.F.R. § 3.6(a) 
(2001).  

In this case, the veteran does not advance any details in 
support, nor does the competent evidence show, that he 
sustained, in the line of duty, a disease or injury during 
active duty for training or an injury during inactive duty 
for training.  As noted above, the November 1990 examination 
and the February 1991 private medical report show that the 
hematuria noted on the November 1990 examination was due to a 
penile lesion and not to any chronic hematuria or underlying 
genitourinary disease.  The private physician specifically 
noted a normal genital examination and urine sample at that 
time.  The Board also notes that urinalysis was negative for 
red blood cells on a July 1994 VA examination.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for hematuria.


ORDER

Entitlement to service connection for hematuria is denied.


REMAND

The record shows that subsequent to the Board's denial of 
service connection for a back disorder in January 2001, the 
veteran submitted an application to reopen that claim.  In a 
December 2001 rating decision, the RO denied the claim, 
essentially finding that no new and material evidence had 
been submitted to reopen the claim.  The veteran submitted a 
notice of disagreement to this decision in January 2002 but 
no statement of the case has been issued.  The Court of 
Appeals for Veterans Claims has held that in a case in which 
an appellant has expressed disagreement in writing with an RO 
decision and the RO has not issued a statement of the case, 
the Board must remand the issue to the RO for issuance of a 
staement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this claim is REMANDED for the following action:

The RO should furnish the veteran with a 
statement of the case with regard to the 
issue of whether new and material 
evidence has been presented to reopen a 
claim of service connection for a back 
disorder.  This issue should not be 
returned to the Board unless a timely 
substantive appeal is filed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

